DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rylander (US Patent Application Publication No. 2012/0291680 A1).
Rylander ‘680 discloses a system for de-plugging an agricultural implement, the system comprising:
regarding claim 1,
an implement frame (14);
a ground-engaging tool (44) pivotably coupled to the implement frame (via element 46);

a sensor (52) configured to capture data indicative of plugging of the ground-engaging tool; and
a controller (56) communicatively coupled to the sensor, the controller configured to:
determine when the ground-engaging tool is plugged based on the data received from the sensor;
control an operation of the actuator such that the ground-engaging tool is moved from the first position to the second position when it is determined that the ground-engaging tool is plugged (para. 0011); and
after the ground-engaging tool is moved to the second position, the controller (56) is further configured to determine when the ground-engaging tool (44) is de-plugged based on the data received from the sensor (52) (the controller determines the ground-engaging is de-plugged “a few seconds” after receiving a signal from the sensor that the ground-engaging tool is plugged; i.e., the controller determines the ground-engaging tool has moved past the residue pile; per para. 0011);
regarding claim 3,
wherein the controller (56) is further configured to control the operation of the actuator (50) such that the ground-engaging tool (44) is moved from the second position to the first position when it is determined that the ground-engaging tool is de-plugged (“the controller then 
regarding claim 4,
wherein the controller (56) is further configured to initiate notification of an operator (78) of the agricultural implement when it is determined that the ground-engaging tool is de-plugged;
regarding claim 9,
	wherein the actuator (50) comprises a fluid-driven actuator (“hydraulic cylinders” per para. 0011); and
regarding claim 11,
wherein the agricultural implement comprises a tillage implement.  

	Regarding claims 12, 14 and 15, the method steps recited therein are inherent to use of the system disclosed by Rylander ‘680.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Anderson (US Patent Application Publication No. 2015/0296701 A1).
Anderson ‘701 discloses a system for de-plugging an agricultural implement, the system comprising:
regarding claim 1,
an implement frame (26);
a ground-engaging tool (30) pivotably coupled ( “rotate” per para. 0030) to the implement frame;

a sensor (34) configured to capture data indicative of plugging of the ground-engaging tool; and
a controller (40) communicatively coupled to the sensor, the controller configured to:
determine when the ground-engaging tool is plugged based on the data received from the sensor;
control an operation of the actuator such that the ground-engaging tool is moved from the first position to the second position when it is determined that the ground-engaging tool is plugged; and
after the ground-engaging tool (30) is moved to the second position, the controller (40) is further configured to determine when the ground-engaging tool is de-plugged based on the data received from the sensor (para. 0028; “lower ground engaging member 30 in response to signals from electronics 40” per para. 0030); and
regarding claim 10,
	wherein the ground-engaging tool comprises a shank (“plow blades” “tines” “knives” per para. 0021).

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
08 November 2021